March 2, 2009 Ms. Nora Everett, President Principal Funds, Inc. Principal Financial Group Des Moines, IA 50392-2080 Dear Ms. Everett Principal Management Corporation intends to purchase the following shares (the Shares): Principal Funds, Inc. - Purchase Amount Shares Purchased MidCap Value Fund I - Class A MidCap Value Fund I  Class B MidCap Value Fund I  Class C MidCap Value Fund I  Class J SmallCap Value Fund II  Class J Each share of the MidCap Value Fund I has a par value of $6.24 per share. Each share of the SmallCap Value Fund II has a par value of $4.14 per share. In connection with such purchase, Principal Management Corporation represents and warrants that it will purchase such Shares as an investment and not with a view to resell, distribute or redeem. PRINCIPAL LIFE INSURANCE COMPANY BY /s/ M Roughton Michael D. Roughton Vice President and Associate General Counsel
